Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on 21 December 2020 is acknowledged.
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the trough of claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The features of claim 7 as they relate to claim 1 are unclear.  In order to expedite examination, Examiner has assumed the claim reads as follows:
The component of claim 1, further comprising: the transition metal-containing layer with a total thickness of 10 nm-1.5um, comprising: a stack of alternating layers of the transition metal layer and a rare earth metal layer, wherein : a first layer in the stack of alternating layers is a transition metal layer; 
layers of the transition metal-containing layer each have a thickness of about 5-100 angstroms (.5-10nm); and
	layers of the rare earth metal each have a thickness of about 1-4 angstroms (.1-.4-nm), wherein the layers of the rare earth metal prevent crystal formation in the layers of the transition metal.
Additionally, claim 8 depends from itself.  Examiner has assumed that it was meant to depend from claim 7 and examined accordingly.  Also note, based on the above clarifying interpretation of claim 7, claim 8 appears to be unnecessary.
Clarification and/or correction is requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by U.S. Patent Pub. No. 2006/0040508 to Ji et al.
Regarding claim 1: Ji et al. disclose a chamber component, comprising:  a halogen (i.e. corrosive gas) resistant coating on a surface of the chamber component, wherein the halogen resistant coating comprises:  a transition metal-containing layer having a thickness of about 10nm- about 1.5um (10-1500nm), wherein the transition metal-containing layer comprises a material selected from a group consisting of tantalum, titanium, niobium, alloys thereof, alloys of tantalum or titanium with a rare earth metal and combinations thereof; wherein the halogen resistant coating uniformly covers the portion (statement of a determined thickness range has been interpreted as a “uniform” covering).  See, for example, abstract and paras. 16-23.
With respect to claim 5, the transition  metal-containing layer further comprises a rare-earth metal selected from a group consisting of yttrium (Y), cerium (Ce), dysprosium (Dy), erbium (Er), europium (Eu), gadolinium (Gd), holmium (Ho), lanthanum (La), lutetium (Lu), neodymium (Nd), .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2008/0107825 to Ishizaka et al.
Regarding claim 1:  Ishizaka et al. disclose a chamber component, comprising:  a halogen (i.e. corrosive gas) resistant coating on a surface of the chamber component, wherein the halogen resistant coating comprises:  a transition metal-containing layer having a thickness of about 10nm- about 1.5um (10-1500nm), wherein the transition metal-containing layer comprises a material selected from a group consisting of tantalum, titanium, niobium, alloys thereof, alloys of tantalum or titanium with a rare earth metal and combinations thereof; wherein the halogen resistant coating uniformly covers the portion (statement of a controllable thickness has been interpreted as a “uniform” covering).  See, e.g., paras. 83-95, 116-131 and Fig. 6.
Regarding the thickness of the layer, a specific thickness is not taught.  However, Ishizaka et al. teach that the multiple layers may be formed and each of the layers may be optimized to have a In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to claim 2, in Ishizaka et al., the component may be selected from a group consisting of a plasma generation unit, a showerhead, a diffuser, a nozzle, a gas distribution hum assembly and a gas line.  See, e.g., abstract.
With respect to claim 4, as detailed above, a plurality of layers may be formed, such that a first layer can be considered a seed layer and next layer is considered the transition metal-containing layer.  Further, Ishizaka et al. disclose providing hydrogen radicals to form each of the layers.  With respect to the thickness of the seed layer, a specific thickness is not taught.  However, Ishizaka et al. teach that the multiple layers may be formed and each of the layers may be optimized to have a thickness corresponding to a thin film at a level close to an atomic/molecular level, or a plurality thereof.  The thickness may further be optimized by controlling a heating of the part on which the film is formed (see, e.g. paras. 3, 66, 132-134).  Further, the courts have ruled that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to claim 6, Ishizaka et al. mentions that the film may have a small amount (i.e. trace) of impurities (see, e.g., para. 110).  However, no specific identity of impurities is disclosed.  Nevertheless, the apparatus of IshiZaka et al. may be exposed to at least tantalum chloride, such that it would be obvious to one of ordinary skill in the art that exercising ordinary creativity, common sense and logic, that trace impurities from processes and gases used therein may be found on chamber components.  The courts have ruled that the test for obviousness is not whether the features of a .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. as applied to claims 1, 5 and/or Ishizaki et al. as applied to claims 1-2, 4, 6 above and further in view of U.S. Patent Pub. No. 2018/0044800 to Hendrix et al.
Ji et al. and Ishizaki et al. each disclose the claimed invention as disclosed above.
Neither discloses that the component is an interior surface of a gas line having an aspect ratio of length to diameter of about 3:1 to 300:1, or wherein the portion is a trough having an aspect ratio of depth to width of about 3:1 to 300:1.
The teachings of Ji et al. and Ishizaki et al. either teach explicit provision or provide reasoning for a protective coating on any exposed surface.
Furthermore, Hendrix et al. explicitly teach providing protective atomic layer deposition (ALD) coatings on high aspect ratio features for the purpose of protecting them similar to other exposed features (see, e.g., paras. 192, 202, 257, 261).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to have provided any exposed surface including any gas line surface (which would necessarily be part of the prior art apparatus) with the claimed aspect ratio  comprising a protective coating in order to protect the same as taught by Hendrix et al.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizaka et al. as applied to claims 1-2, 4 and 6 above and further in view of Ji et al.
Ishizaka et al. discloses the claimed invention substantially as claimed and as described above.
However, Ishizaka fail to disclose the component of claim 1, further comprising: the transition metal-containing layer with a total thickness of 10 nm-1.5um, comprising: a stack of alternating layers of the transition metal layer and a rare earth metal layer, wherein : a first layer in the stack of alternating layers is a transition metal layer; 
layers of the transition metal-containing layer each have a thickness of about 5-100 angstroms (.5-10nm); and
	layers of the rare earth metal each have a thickness of about 1-4 angstroms (.1-.4-nm), wherein the layers of the rare earth metal prevent crystal formation in the layers of the transition metal.
With respect to claim 7, Ishizaka et al. disclose that a plurality of layers may be formed and that the composition thereof may be adjusted. Additionally, as detailed above, Ji et al. teach a layer comprising a transition metal and a rare earth metal in order to form a protective coating for a chamber component (abstract).  It follows that a plurality of layers based on the combined teachings of Ishizaka et al. and Ji et al. reads on alternating layers of a transition metal-containing metal layer and a rare earth metal for forming a protective coating for a chamber component. 
With respect to claims 7 and 8, as detailed above, Ishizaka et al. teach that a plurality of layers (and therefore the overall thickness of layers) may be provided to the desired thickness.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP Pubs 2009/0194233 and 2013/0064973 teaches that processing gases will deposit on all exposed surfaces.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARLA A MOORE/Primary Examiner, Art Unit 1716